OPINION AND ORDER
Movant, Rudy C. Bryant, has moved for permission to resign from the Kentucky Bar Association under terms of disbarment. Movant’s verified motion recites that the grounds therefor concern his engagement in unethical and unprofessional conduct. Specifically, movant received a check for $85,726.49 made payable to his client in partial payment of a judgment rendered in an automobile accident case. Thereafter, movant forged his client’s endorsement on the instrument, deposited the check into his own account, and did not, at that time, make any distribution to his client. The record indicates that movant later borrowed $65,000 and paid this sum in satisfaction of the indebtedness to his client. Movant further acknowledges that his conduct was in violation of DR 1-102(A)(3)(4)(5) and (6), as well as DR 9-102(B)(1) and (4). The Association responded that it has no objection to the motion to resign under terms of disbarment.
Therefore, it is ordered that Rudy C. Bryant’s motion to resign from the Kentucky Bar Association under terms of disbarment is granted. It is further ordered that:
1. Movant shall not be permitted to engage in the practice of law, as defined by SCR 3.020, in the Commonwealth of Kentucky until such time as the Supreme Court of Kentucky enters an order reinstating his membership in the Kentucky Bar Association.
2. Movant shall not file an application for reinstatement for a period of five years from the date of entry of this order.
3. Any application for reinstatement filed by the Movant shall be governed by SCR 3.520, Reinstatement in Cases of Disbarment, or any subsequent amendment to SCR 3.520. Any investigation or other disciplinary proceeding initiated by the Inquiry Tribunal shall be terminated with the cost to be paid by the Movant in accordance with SCR 3.450(1) and SCR 3.480(3).
4. Movant shall comply with the provisions of SCR 3.390 regarding notice to all courts in which he has matters pending and to all clients for whom he is actively involved in representation of his inability to continue to represent them and of the necessity and urgency of promptly retaining counsel. Movant shall promptly return all active files to his clients.
5. Movant shall pay the costs of this proceeding.
All concur except LAMBERT, J., not sitting.
ENTERED: July 3, 1991.
/s/ Robert F. Stephens Chief Justice